                                       Case 21-10357-PDR             Doc 6         Filed 01/15/21      Page 1 of 4
                               UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                            www.flsb.uscourts.gov
                                                CHAPTER 13 PLAN (Individual Adjustment of Debts)
                        ■                                    Original Plan
                                                                   Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                   Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Alonzo Thomas Washington                        JOINT DEBTOR:                                         CASE NO.: 21-10357-PDR
SS#: xxx-xx- 4134                                          SS#: xxx-xx-
I.           NOTICES
             To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                                and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                                Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                                filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
             To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                                be reduced, modified or eliminated.
             To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                                box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                    Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                    Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                   Included         ■   Not included
II.          PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

             A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
                fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
                amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $5,543.86             for months   1    to 60 ;

             B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:              $4650.00            Total Paid:            $1140.00            Balance Due:            $3510.00
        Payable              $702.00          /month (Months 1     to 5 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        Chapter 13 Attorney's Fee $4,500, Ch. 13 Adm Exps. $150

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.         TREATMENT OF SECURED CLAIMS
             A. SECURED CLAIMS:                 NONE
             [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: SN Servicing Corp.
              Address: 323 5th Street                      Arrearage/ Payoff on Petition Date   $128,786.88
                       Eureka, CA 95501
                                                           Regular Payment (Maintain)                   $2,340.89      /month (Months    1   to 60 )

         Last 4 Digits of                                  Arrears Payment (Cure)                       $1,659.91      /month (Months    1   to 5   )
         Account No.:                  1321                Arrears Payment (Cure)                       $2,190.68      /month (Months    6   to 60 )

        Other:

         ■   Real Property                                                       Check one below for Real Property:

LF-31 (rev. 10/3/17)                                                      Page 1 of 4
                                      Case 21-10357-PDR            Doc 6         Filed 01/15/21             Page 2 of 4
                                                                     Debtor(s): Alonzo Thomas Washington                       Case number: 21-10357-PDR
                 ■ Principal    Residence                                       ■     Escrow is included in the regular payments
                       Other Real Property                                            The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
         601 NW 203 Terrace, Pembroke Pines, FL 33029

             Personal Property/Vehicle
         Description of Collateral:

         2. Creditor: Chapel Trail Owner's Assoc. Inc.
              Address: c/o Pointe Manahment              Arrearage/ Payoff on Petition Date       $5,070.00
                       Group, Inc.
                                                         Regular Payment (Maintain)                           $118.34       /month (Months   1   to 60 )
                       1100 SW 10 St, # B
                       Delray Beach, FL                  Arrears Payment (Cure)                               $65.35        /month (Months   1   to 5   )
                       33444-1233
                                                         Arrears Payment (Cure)                               $86.24        /month (Months   6   to 60 )
         Last 4 Digits of
         Account No.:                  2991
        Other:

         ■   Real Property                                                     Check one below for Real Property:
                 ■ Principal    Residence                                             Escrow is included in the regular payments
                       Other Real Property                                            The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
         601 NW 203 Terrace, Pembroke Pines, FL 33029

             Personal Property/Vehicle
         Description of Collateral:

         3. Creditor: Pasadena Estates Homeowner's Association
              Address: c/o Association Specialty         Arrearage/ Payoff on Petition Date       $800.00
                       Group
                                                         Regular Payment (Maintain)                           $100.00       /month (Months   1   to 60 )
                       9050 Pines Blvd., Ste. 480
                       Pembroke Pines, FL                Arrears Payment (Cure)                               $10.31        /month (Months   1   to 5   )
                       33024
                                                         Arrears Payment (Cure)                               $13.61        /month (Months   6   to 60 )
         Last 4 Digits of
         Account No.:
        Other:

         ■   Real Property                                                     Check one below for Real Property:
                 ■ Principal    Residence                                             Escrow is included in the regular payments
                       Other Real Property                                            The debtor(s) will pay        taxes       insurance directly
         Address of Collateral:
         601 NW 203 Terrace, Pembroke Pines, FL 33029

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                  ■   NONE
             C. LIEN AVOIDANCE                ■   NONE




LF-31 (rev. 10/3/17)                                                    Page 2 of 4
                                           Case 21-10357-PDR               Doc 6           Filed 01/15/21        Page 3 of 4
                                                                               Debtor(s): Alonzo Thomas Washington               Case number: 21-10357-PDR
            D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
               distribution fom the Chapter 13 Trustee.
                            NONE
                       ■    The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
                            request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
                            personam as to any codebtor(s) as to these creditors.
                            Other:
                            Name of Creditor                Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                            Star Island Club I              3276                         Timeshare - Star Island Resort & Club
                       1.
                            Vacation Break Club III         315                                   Timeshare - Star Island Resort & Club
                       2.
            E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
               fom the Chapter 13 Trustee.
                       ■    NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                            ■   NONE
            B. INTERNAL REVENUE SERVICE:                               NONE
              Total Due:                    $3,341.00             Total Payment                 $3,341.00
               Payable:                  $43.06         /month (Months     1       to 5 )
               Payable:                  $56.83         /month (Months     6       to 60 )

            C. DOMESTIC SUPPORT OBLIGATION(S):                             ■    NONE
            D. OTHER:                ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay                $133.27      /month (Months       6       to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.           If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                      ■    NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■    NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                            ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                           ■   NONE




LF-31 (rev. 10/3/17)                                                              Page 3 of 4
                                 Case 21-10357-PDR               Doc 6         Filed 01/15/21     Page 4 of 4
                                                                   Debtor(s): Alonzo Thomas Washington          Case number: 21-10357-PDR


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                           Joint Debtor
  Alonzo Thomas Washington                                Date                                                                Date



  John D. Segaul, Esq.                       1/15/2021
   Attorney with permission to sign on                   Date
            Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 4 of 4
